United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-3939
                                   ___________

United States of America,               *
                                        *
             Appellee,                  * Appeal from the United States
                                        * District Court for the
      v.                                * Southern District of Iowa.
                                        *
Francisco Raygoza-Aguayo,               *      [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                          Submitted: April 24, 2002
                              Filed: April 26, 2002
                                   ___________

Before LOKEN, BEAM, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

      Francisco Raygoza-Aguayo pleaded guilty to illegal reentry following
deportation, in violation of 8 U.S.C. § 1326(a) and (b), and was sentenced to 46
months in prison and 2 years supervised release. On appeal, he challenges the district
court’s1 failure to grant a downward departure based on his status as an alien subject
to removal.




      1
      The HONORABLE ROBERT W. PRATT, United States District Judge for the
Southern District of Iowa.
       As Raygoza acknowledges, his argument is foreclosed by United States v.
Cardosa-Rodriguez, 241 F.3d 613, 614 (8th Cir. 2001) (deportable aliens’ ineligibility
for Bureau of Prisons benefits does not provide basis for downward departure in
illegal-reentry cases).

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-